Exhibit 10.2

MEMBERSHIP INTERESTS SECURITY AGREEMENT




This MEMBERSHIP INTERESTS SECURITY AGREEMENT is made as of July 27, 2011 (this
“Agreement”), by ARI NETWORK SERVICES, INC., a Wisconsin corporation
(“Grantor”), to and in favor of FIFTH THIRD BANK, an Ohio banking corporation
(hereinafter, together with its successors and assigns, referred to as
“Lender”).

R E C I T A L S:




WHEREAS, Grantor is the sole member of ARI Europe B.V. (“ARI Europe” or
“Issuer”);

WHEREAS, Lender is making or may in the future make loans (the “Loans”) to
Grantor pursuant to that certain Loan and Security Agreement dated as of even
date herewith (as amended, restated, modified or supplemented and in effect from
time to time, the “Loan Agreement”); and

WHEREAS, as a condition precedent to Lender’s making the Loans, Lender has
required that Grantor execute and deliver this Agreement to Lender to secure the
prompt and complete performance all of the obligations and payment of all of the
indebtedness under the Loan Agreement and the other Loan Documents (as defined
in the Loan Agreement) (all such obligations and indebtedness are hereinafter
referred to collectively as the “Liabilities”).

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.

Defined Terms.  As used in this Agreement, the following terms shall have the
following meanings:

“Code” shall mean the Uniform Commercial Code as the same may from time to time
be in effect in the State of Illinois.




“Loan Documents” shall have the meaning specified in the Loan Agreement.




“Operating Agreement” shall mean, with respect to Issuer, its articles or
certificate of formation or organization and its limited liability company or
operating agreement and/or its other organizational and governing documents and
agreements, as each may be hereafter amended from time to time in accordance
with the terms of this Agreement.




“Proceeds” shall mean “proceeds”, as such term is defined in the Code and, in
any event, shall include, but not be limited to, (i) any and all payments (in
any form whatsoever) made or due and payable to Grantor from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the “Pledged Collateral” (as hereinafter
defined) by any governmental body, authority, bureau or agency (or any person
acting under color of governmental authority), (ii) any and all amounts paid or
payable to Grantor for or in connection with any sale or other disposition of
Grantor’s interests in Issuer and





(iii) any and all other amounts from time to time paid or payable under or in
connection with any of the Pledged Collateral.

“Security Interest” shall mean the security interest granted pursuant to Section
2 hereof.

2.

Grant of Security Interest.  As security for the prompt and complete payment and
performance when due of the Liabilities, Grantor hereby grants to Lender a
security interest in and pledges to Lender all of the following (all of which
being herein collectively called the “Pledged Collateral”):

(a)

all of Grantor’s right, title and interest as a member in or owner of Issuer,
including without limitation, all of Grantor’s right to receive distributions at
any time or from time to time of cash and other property, real, personal or
mixed, from Issuer upon complete or partial liquidation or otherwise;

(b)

all of Grantor’s right, title, and interest, if any, in specific property of
Issuer;

(c)

all of Grantor’s right, title and interest, if any, to participate in the
management of Issuer, including rights to vote any of the Pledged Collateral;

(d)

all of Grantor’s right, title and interest in and to:

(i)

all rights, privileges, authority and power of Grantor as owner and holder of
the items specified in (a), (b), and (c) above, including but not limited to,
all contract rights related thereto;

(ii)

all options and other agreements for the purchase or acquisition of any
membership or ownership interests in Issuer; and

(iii)

any documents or certificates representing or evidencing any of Grantor’s rights
and interests in Issuer; and

(iv)

to the extent not otherwise included, all Proceeds and products of any of the
foregoing.

Notwithstanding anything to the contrary contained herein, the term “Pledged
Collateral” shall not include more than sixty-five percent (65%) of the issued
and outstanding shares of equity interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) of ARI Europe if such inclusion would
reasonably be expected to cause

(A)

the undistributed earnings of ARI Europe as determined for United States federal
income tax purposes to be treated as a deemed dividend to ARI Europe’s United
States parent, or

(B)

any material adverse tax consequences (it being understood and agreed that the
Pledged Collateral shall include one hundred percent (100%) of the issued and





-2-




outstanding shares of equity interests not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) or other equity interests of ARI Europe)

provided that, if, as a result of any change in the tax laws of the United
States after the date of this Agreement, the pledge by Grantor under this
Agreement of any additional shares of capital stock entitled to vote in a ARI
Europe would not result in the events described in subclauses (A) and (B) of
this paragraph, then, promptly after the change in such laws, all such
additional equity securities shall be so pledged under this Agreement.

3.

Representations and Warranties.  Grantor represents and warrants that:

(a)

Grantor is the sole owner of each item of the Pledged Collateral, free and clear
of any and all liens and claims whatsoever except for the security interest
granted to Lender pursuant to this Agreement.

(b)

Grantor’s interests in Issuer consist of a one hundred percent (100%)
membership/ownership interest, including the same percentage interests in all
distributions by Issuer to its members or owners of cash or other property,
whether in complete or partial liquidation or otherwise.

(c)

Grantor has all power, statutory and otherwise, to execute and deliver this
Agreement, to perform Grantor’s obligations hereunder and to subject the Pledged
Collateral to the security interest created hereby, all of which has been duly
authorized by all necessary action of Grantor.

(d)

No amendments or supplements have been made to Issuer’s Operating Agreement
since it was originally entered into; the Operating Agreement remains in effect;
and no party to Issuer’s Operating Agreement is presently in default thereunder.

(e)

To the knowledge of Grantor, no authorization, approval, or other action by, and
no notice to or filing with, any governmental authority or regulatory body is
required either for (i) Grantor’s granting of a security interest in the Pledged
Collateral pursuant to this Agreement for the execution, delivery or performance
of this Agreement by Grantor or (ii) the exercise by Lender of the rights
provided for in this Agreement or the remedies in respect of the Pledged
Collateral pursuant to this Agreement (except, to the extent that any Pledged
Collateral consists of securities under applicable law, as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally).

(f)

Upon the transfer of the Pledged Collateral, or any portion thereof, to any
party pursuant to Section 10 below, Issuer shall continue in existence and
Issuer’s Operating Agreement provides for such continuation.

4.

Covenants.  Grantor covenants and agrees that from and after the date of this
Agreement and until the Liabilities are fully satisfied:

(a)

Further Documentation; Pledge of Instruments.  At any time and from time to
time, upon the written request of Lender, and at the sole expense of Grantor,





-3-




Grantor will promptly and duly execute and deliver any and all such further
instruments and documents and take such further actions as Lender may reasonably
deem desirable to obtain the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (i) the execution and
filing of any financing or continuation statements under the Uniform Commercial
Code in effect in any jurisdiction with respect to the security interest granted
hereby, (ii) taking any action necessary under the laws of The Netherlands to
properly perfect and make enforceable the security interest in Pledged
Collateral relating to ARI Europe, and (iii) whether or not otherwise required
hereunder, transferring Pledged Collateral to the possession of Lender or
causing Issuer to agree (in writing) that it will only comply with instructions
originated by the Lender without further consent by the Grantor.  Grantor also
hereby authorizes Lender to file any such financing or continuation statement
without the signature of Grantor to the extent otherwise permitted by applicable
law.  If any amount payable under or in connection with any of the Pledged
Collateral shall be or become evidenced by any promissory note or other
instrument or chattel paper, such note or instrument or chattel paper shall be
immediately pledged hereunder and a security interest therein hereby granted to
Lender and shall be duly endorsed without recourse or warranty in a manner
satisfactory to Lender and delivered to Lender.  If at any time Grantor’s right
or interest in any of the Pledged Collateral becomes an interest in real
property, Grantor immediately shall execute, acknowledge and deliver to Lender
such further documents as Lender deems necessary or advisable to create a first
priority perfected mortgage lien in favor of Lender in such real property
interest.

(b)

Priority of Liens.  Grantor will defend the right, title and interest hereunder
of Lender, as a first priority security interest in the Pledged Collateral,
against the claims and demands of all persons whomsoever.

(c)

Continuous Perfection.  Grantor will not change Grantor’s name in any manner
which might make any financing or continuation statement filed hereunder
seriously misleading within the meaning of Section 9-507 of the Code (or any
other then-applicable provision of the Code), unless Grantor shall have given
Lender at least thirty (30) days’ prior written notice thereof and shall have
taken all action (or made arrangements to take such action substantially
simultaneously with such change if it is impossible to take such action in
advance) necessary or reasonably requested by Lender to amend such financing
statement or continuation statement so that it is not seriously misleading.
 Grantor will not sign or authorize the signing on Grantor’s behalf of any
financing statement naming Grantor as debtor covering all or any portion of the
Pledged Collateral, except financing statements naming Lender as secured party.

(d)

Transfer of Assets.  Grantor will not directly or indirectly sell, pledge,
mortgage, assign, transfer, or otherwise dispose of or create or suffer to be
created any lien, security interest, charging order, or encumbrance on any of
the Pledged Collateral or the assets of Issuer other than the liens relating to
the Loans.

(e)

Performance of Obligations.  Grantor will perform all of Grantor’s obligations
under the Operating Agreement prior to the time that any interest or penalty
would attach against Grantor or any of the Pledged Collateral as a result of
Grantor’s





-4-




failure to perform any of such obligations, and Grantor will do all things
necessary to maintain Issuer as a limited liability company under the laws of
the jurisdiction of organization and to maintain Grantor’s interest as a member
in or owner of each Issuer in full force and effect without diminution.

(f)

Operating Agreement.  Grantor will not (x) suffer or permit any amendment or
modification of the Operating Agreement in any way which could reasonably be
expected to materially adversely affect the interests of Lender without the
prior written consent of Lender, or (y) waive, release, or compromise any rights
or claims Grantor may have against any other party which arise under the
Operating Agreement.  Grantor will not vote under the Operating Agreement to
cause Issuer to dissolve, liquidate, merge or consolidate with any other entity
or take any other action under the Operating Agreement that would adversely
affect the Security Interest, including, without limitation, the value or
priority thereof.  Grantor will not permit, suffer or otherwise consent to the
issuance of any new or additional membership interests or options or other
agreements granting any right to receive membership or ownership interests in
either Issuer.

(g)

Securities. Grantor shall, or shall permit Lender to, promptly take all action
necessary or appropriate to cause Lender to have sole and exclusive “control”
over the Pledged Collateral, as such term is defined in Article 9 of the Code.
 At all times Grantor shall take, or shall permit Lender to take, all action
necessary or appropriate to create, perfect and maintain a first perfected
priority security interest in the Pledged Collateral in favor of Lender.
 Without limiting the foregoing, Grantor shall deliver any and all certificates
that evidence any of the Pledged Collateral together with assignments separate
from certificate executed in blank relating thereto.  Grantor hereby represents
and warrants that none of the membership or ownership interests of Issuer
constitutes “securities” under Article 8 of the Code.  

5.

Grantor’s Powers.

(a)

So long as an “Event of Default” (as hereinafter defined) shall not then exist,
Grantor shall be the sole party entitled (1) to exercise for any purpose any and
all voting rights and powers, and (2) to receive any and all distributions, in
each case arising from or relating to the Pledged Collateral; provided, however,
that Grantor shall not exercise such rights or powers, or consent to any action
of Issuer that would be in contravention of the provisions of, or constitute an
Event of Default under, this Agreement or any of the other Loan Documents.

(b)

Upon the occurrence and during the continuance of an Event of Default, unless
Lender designates in writing to Grantor to the contrary, all rights of Grantor
provided in Section 5(a) hereof shall cease, and all voting rights and powers
and rights to distributions included in the Pledged Collateral or otherwise
described in such Section 5(a) shall thereupon become vested in Lender, and
Lender shall thereafter have the sole and exclusive right and authority to
exercise such voting rights and powers.  Grantor shall execute such documents
and instruments, including but not limited to, statements that Grantor no longer
has the right to act as a member or owner or otherwise relating to such





-5-




change as Lender may request.  Grantor agrees that Issuer may rely conclusively
upon any notice from Lender that Lender has the right and authority to exercise
any rights and powers of Grantor as a member or owner of Issuer.  Grantor
irrevocably waives any claim or cause of action against Issuer who deals
directly with Lender following receipt of such notice from Lender.

6.

Lender’s Appointment as Attorney-in-Fact.

(a)

Grantor hereby irrevocably constitutes and appoints Lender and each officer or
agent of Lender with full power of substitution, as Grantor’s true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Grantor and in the name of Grantor or in such attorney-in-fact’s own
name, from time to time in the discretion of each such attorney-in-fact
following the occurrence and during the continuance of an Event of Default, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement and,
without limiting the generality of the foregoing, hereby gives each such
attorney-in-fact the power and right, from and after and during the continuance
an Event of Default, on behalf of Grantor, without notice to or assent by
Grantor, to do the following:

(i)

to collect and otherwise take possession of and title to any and all
distributions of cash or other property due or distributable at any time after
the date hereof to Grantor as a member or owner from Issuer, whether in complete
or partial liquidation or otherwise, and to prosecute or defend any action or
proceeding in any court of law or equity or otherwise deemed appropriate by such
attorney-in-fact for the purpose hereof;

(ii)

to ask, demand, collect, receive and give acceptances and receipts for any and
all moneys due and to become due under any Pledged Collateral and, in the name
of Grantor or such attorney-in-fact’s own name or otherwise, to take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Pledged Collateral and to
file any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by such attorney-in-fact for the purpose
of collecting any and all such moneys due under any Pledged Collateral whenever
payable;

(iii)

to pay or discharge any taxes, liens, security interests or other encumbrances
levied or placed on or threatened against any of the Pledged Collateral, to
effect any insurance called for with respect to any of the Pledged Collateral by
the terms of this Agreement and to pay all or any part of the premiums therefor
and the costs thereof; and

(iv)

(A) to direct any party liable for any payment under any of the Pledged
Collateral to make payment of any and all moneys due and to become due
thereunder directly to Lender or as such attorney-in-fact shall direct; (B) to
receive payment of and receipt for any and all moneys, claims and other amounts





-6-




due and to become due at any time in respect of or arising out of any Pledged
Collateral; (C) to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the Pledged
Collateral or any portion thereof and to enforce any other right in respect of
any Pledged Collateral; (D) to defend any suit, action or proceeding brought
against Grantor with respect to any Pledged Collateral; (E) to settle,
compromise or adjust any suit, action or proceeding described above and, in
connection therewith, to give such discharges or releases as such
attorney-in-fact may deem appropriate; and (F) generally to sell, transfer,
pledge, make any agreement with respect to or otherwise deal with any of the
Pledged Collateral as fully and completely as though such attorney-in fact were
the absolute owner thereof for all purposes, and to do, at the option of such
attorney-in-fact at Grantor’s expense, at any time, or from time to time, all
acts and things which such attorney-in-fact reasonably deems necessary to
protect, preserve or realize upon the Pledged Collateral and the security
interest of Lender therein, in order to effect the intent of this Agreement, all
as fully and effectively as Grantor might do.

Grantor hereby ratifies, to the extent permitted by law, all that said attorney
shall lawfully do or cause to be done by virtue hereof.  This power of attorney
is a power coupled with an interest and shall be irrevocable.

(b)

The powers conferred on each attorney-in-fact hereunder are solely to protect
the interest in the Pledged Collateral of Lender and shall not impose any duty
upon any such attorney-in-fact to exercise any such powers.  Each such
attorney-in-fact shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers and neither it nor any of its
officers, directors, employees or agents shall be responsible to Grantor for any
act or failure to act unless such action or failure to act constitutes gross
negligence.

(c)

Grantor also authorizes Lender and each officer  or agent of Lender at any time
and from time to time upon the occurrence and during the continuance of any
Event of Default, to execute, in connection with the sale provided for in
Section 10 of this Agreement, any endorsements, assignments or other instruments
of conveyance or transfer with respect to any of the Pledged Collateral.

7.

Distributions.  In the event Grantor receives any distributions in respect of
the Pledged Collateral that are made in violation of the Loan Agreement, Grantor
will hold the same in trust for Lender and promptly transfer the property that
was so distributed in the form that it was received.

8.

Performance by Lender of Grantor’s Obligations.  If Grantor fails to perform or
comply with any of Grantor’s agreements contained herein and Lender as provided
for by the terms of this Agreement shall itself perform or comply, or otherwise
cause performance or compliance, with such agreement, the expenses of Lender
incurred in connection with such performance or compliance, together with
interest thereon at the rate applicable to the revolving loan facility when a
default exists as specified in the Loan Agreement, shall be payable by Grantor
to Lender on demand and shall constitute Liabilities secured hereby.





-7-







9.

Default.  Any of the following shall constitute an “Event of Default” hereunder:

(a)

A failure by Grantor to observe or perform any obligation, covenant, condition,
or agreement hereof to be performed by Grantor;

(b)

Any representation or warranty made by Grantor in this Agreement is not true and
correct in any material respect; or

(c)

The occurrence of any “Event of Default” under the Loan Agreement or any other
Loan Document.

10.

Remedies, Rights Upon Default.

(a)

Upon the occurrence and during the continuance of any Event of Default, Lender
or Lender’s designee may, at Lender’s option, elect to become the substituted
member in or owner of Issuer with respect to the Pledged Collateral and Grantor
shall execute or cause to be executed all documents necessary to evidence Lender
so becoming substituted member or owner.  If any Event of Default shall occur
and be continuing, Lender or Lender’s designee may exercise in addition to all
other rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Liabilities, all
rights and remedies of a secured party under the Code.  Without limiting the
generality of the foregoing, Grantor expressly agrees that in any such event
Lender, without demand of performance or other demand, advertisement or notice
of any kind (except the notice specified below of time and place of public or
private sale) to or upon Grantor or any other person (all and each of which
demands, advertisements and/or notices are hereby expressly waived), may
forthwith collect, receive, appropriate and realize upon the Pledged Collateral,
or any part thereof, and/or may forthwith sell, lease, assign, give option or
options to purchase, or sell or otherwise dispose of and deliver said Pledged
Collateral (or contract to do so), or any part thereof, in one or more parcels
at public or private sale or sales, at any exchange or broker’s board or at any
of Lender’s offices or elsewhere at such prices as it may deem best, for cash or
on credit or for future delivery without the assumption of any credit risk.
 Grantor expressly acknowledges that private sales may be less favorable to a
seller than public sales but that private sales shall nevertheless be deemed
commercially reasonable and otherwise permitted hereunder.  In view of the fact
that federal and state securities laws and/or other applicable laws may impose
certain restrictions on the method by which a sale of the Pledged Collateral may
be effected, Grantor agrees that upon the occurrence and during the continuance
of an Event of Default, Lender may, from time to time, attempt to sell all or
any part of the Pledged Collateral by means of a private placement, restricting
the prospective purchasers to those who will represent and agree that they are
purchasing for investment only and not for distribution.  In so doing, Lender
may solicit offers to buy the Pledged Collateral, or any part thereof, for cash,
from a limited number of investors deemed by Lender in its judgment, to be
financially responsible parties who might be interested in purchasing the
Pledged Collateral, and if Lender solicits such offers, then the acceptance by
Lender of the highest offer obtained therefrom shall be deemed to be a
commercially reasonable method of disposing of the Pledged Collateral.





-8-







Lender or Lender’s designee shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of said Pledged Collateral so sold, free of
any right or equity of redemption, which equity of redemption Grantor hereby
releases.  Grantor further agrees, at the request of Lender, to assemble the
Pledged Collateral and make it available to Lender at places which Lender shall
reasonably select, whether at Grantor’s premises or elsewhere.  Lender shall
apply the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale as provided in Section 10(d) of this Agreement.  Only after
so paying over such net proceeds and after the payment by Lender of any other
amount required by any provision of law, including Section 9-608(1)(C) of the
Code, need Lender account for the surplus, if any, to Grantor.  To the extent
permitted by applicable law, Grantor waives all claims, damages, and demands
against Lender arising out of the repossession, retention or sale of the Pledged
Collateral except in each case such as arise out of the gross negligence or
willful misconduct of Lender.   Any notification of intended disposition of any
of the Pledged Collateral required by law will be deemed to be a reasonable
authenticated notification of disposition if given at least ten (10) days prior
to such disposition and such notice shall (i) describe Lender and Grantor, (ii)
describe the Pledged Collateral that is the subject of the intended disposition,
(iii) state the method of the intended disposition, (iv) state that Grantor is
entitled to an accounting of the Liabilities and state the charge, if any, for
an accounting and (v) state the time and place of any public disposition or the
time after which any private sale is to be made.  Lender may disclaim any
warranties that might arise in connection with the sale, lease or other
disposition of the Pledged Collateral and has no obligation to provide any
warranties at such time.    

(b)

Grantor also agrees to pay all costs of Lender, including reasonable attorneys’
fees and expenses, incurred with respect to the collection of any of the
Liabilities or the enforcement of any of Lender’s rights hereunder.

(c)

Grantor hereby waives presentment, demand, or protest (to the extent permitted
by applicable law) of any kind in connection with this Agreement or any Pledged
Collateral.  Except for notices provided for herein, Grantor hereby waives
notice (to the extent permitted by applicable law) of any kind in connection
with this Agreement.

(d)

The proceeds of any sale, disposition or other realization upon all or any part
of the Pledged Collateral shall be distributed by Lender in the following order
of priorities:

first, to Lender in an amount sufficient to pay in full the expenses of Lender
in connection with such sale, disposition or other realization, including all
expenses, liabilities and advances incurred or made by Lender in connection
therewith, including reasonable attorneys’ fees and expenses;




second, to Lender until the other Liabilities are paid in full; and





-9-







finally, upon payment in full of all of the Liabilities, to Grantor, or its
representative or as a court of competent jurisdiction or Grantor may direct.

Grantor agrees to indemnify and hold harmless Lender, its directors, officers,
employees, attorneys, agents and parent, and subsidiary corporations, and each
of them, from and against any and all liabilities, obligations, claims, damages,
or expenses incurred by any of them arising out of or by reason of entering into
this Agreement or the consummation of the transactions contemplated by this
Agreement and to pay or reimburse Lender for the fees and disbursements of
counsel incurred in connection with any investigation, litigation or other
proceedings (whether or not Lender is a party thereto) arising out of or by
reason of any of the aforesaid; provided, however, that Grantor shall not have
any obligations hereunder to Lender or its directors, officers, employees,
attorneys, agents and parent, and subsidiary corporations with respect to
matters caused by or resulting from the willful misconduct or gross negligence
of such party.  Lender will promptly give Grantor written notice of the
assertion of any claim which it believes is subject to the indemnity set forth
in this Section 10 and will upon the request of Grantor promptly furnish Grantor
with all material in its possession relating to such claim or the defense
thereof to the extent that Lender may do so without breach of duty to others.
 Any amounts properly due under this Section 10 shall be payable to Lender
immediately upon demand.

11.

Limitation on Lender’s Duty in Respect of Pledged Collateral.  Except as
expressly provided in the Code, Lender shall have no duty as to any Pledged
Collateral in its possession or control or in the possession or control of any
agent or nominee of Lender or as to any income thereon or as to the preservation
of rights against prior parties or any other rights pertaining thereto.

12.

Notices.  All notices, requests, demands and other communications provided for
hereunder shall be in writing and addressed as follows:

If to Borrower:

ARI Network Services, Inc.

10850 West Park Place, Suite 1200

Milwaukee, Wisconsin  53224

Attention: Darin R. Janecek




with a copy to:

Godfrey & Kahn, S.C.

780 North Water Street

Milwaukee, Wisconsin  53202

Attention: Mark C. Witt, Esq.




If to Lender:

Fifth Third Bank

222 South Riverside Plaza, 32nd Floor

Chicago, Illinois  60606

Attention: Gayne M. Underwood




with a copy to:

Dykema Gossett PLLC

10 South Wacker Drive, Suite 2300





-10-







Chicago, Illinois  60606

Attention: Diana Y. Tsai, Esq.




or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection.  All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier.  No notice to or demand on Borrower in any
case shall entitle Borrower to any other or further notice or demand in similar
or other circumstances.




13.

Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

14.

No Waiver; Cumulative Remedies.  Lender shall not, by any act, delay, omission
or otherwise, be deemed to have waived any of its rights or remedies hereunder.
 No waiver hereunder shall be valid except to the extent therein set forth in
writing.  A waiver of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which Lender would otherwise
have had on any future occasion.  No failure to exercise nor any delay in
exercising on the part of Lender any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or future exercise
thereof or the exercise of any other right, power or privilege.  Except to the
extent that Lender has specifically and expressly waived such remedies in this
Agreement or otherwise, the rights and remedies hereunder provided are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights and remedies provided by law.  Lender may resort to and realize on
the Pledged Collateral simultaneously with any acts or proceedings initiated by
Lender in its sole and conclusive discretion to resort to or realize upon any
other sources of repayment of the Liabilities, including, but not limited to,
collateral granted by other security agreements and the personal liability of
Grantor and any person or corporation which has guaranteed repayment of the
Liabilities.  None of the terms or provisions of this Agreement may be waived,
altered, modified or amended except by an instrument in writing, duly executed
by Grantor and Lender.

15.

Successors and Assigns; Governing Law.  This Agreement and all obligations of
Grantor hereunder shall be binding upon the successors and assigns of Grantor,
except that Grantor shall not have the right to assign its rights hereunder or
any interest herein without the prior written consent of Lender and shall,
together with the rights and remedies of Lender hereunder, inure to the benefit
of Lender and its respective successors and assigns.  Neither this Agreement nor
anything set forth herein is intended to, nor shall it, confer any rights on any
person or entity other than the parties hereto and all third party rights are
expressly negated.





-11-







16.

Termination.  This Agreement, and the assignments, pledges and security
interests created or granted hereby, shall terminate when the Liabilities shall
have been fully paid and satisfied, at which time Lender shall release and
reassign (without recourse upon, or any warranty whatsoever by, Lender), and
deliver to Grantor all Pledged Collateral and related documents then in the
custody or possession of Lender, including termination statements under the
Code, all without recourse upon, or warranty whatsoever, by Lender and at the
cost and expense of Grantor.

17.

Injunctive Relief.  Grantor recognizes that in the event Grantor fails to
perform, observe or discharge any of Grantor’s obligations hereunder, no remedy
of law will provide adequate relief to Lender, and agrees that Lender shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving actual damages.

18.

Waiver of Subrogation.  Grantor shall have no rights of subrogation as to any of
the Pledged Collateral until full and complete performance and payment of the
Liabilities.

19.

Governing Law.  The Loans have been or shall be made and this Agreement has been
delivered at Chicago, Illinois.  THIS AGREEMENT SHALL BE GOVERNED AND CONTROLLED
BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS AS TO INTERPRETATION, ENFORCEMENT,
VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER RESPECTS, INCLUDING WITHOUT
LIMITATION, THE LEGALITY OF THE INTEREST RATE AND OTHER CHARGES, and shall be
binding upon Grantor and Grantor’s heirs, legal representatives, successors and
assigns (and each of them, if more than one). Wherever possible, each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement shall be
prohibited by or be invalid under such law, such provision shall be severable,
and be ineffective to the extent of such prohibition or invalidity, without
invalidating the remaining provisions of this Agreement.

20.

Forum; Waiver of Jury Trial.  Grantor (i) irrevocably agrees that, subject to
Lender’s sole and absolute election, all actions arising directly or indirectly
as a result or in consequence of this Agreement or any other agreement with
Lender, shall be instituted and litigated only in courts having situs in the
City of Chicago, Illinois, (ii) hereby consents to the exclusive jurisdiction
and venue of any State or Federal Court located and having its situs in said
city, and (iii) waives any objection based on forum non-conveniens.  IN
ADDITION, GRANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WHICH
PERTAINS DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS, ANY ALLEGED
TORTIOUS CONDUCT BY GRANTOR OR LENDER OR WHICH IN ANY WAY, DIRECTLY OR
INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP BETWEEN GRANTOR AND
LENDER, waives personal service of any and all process, and consents that all
such service of process may be made by certified mail, return receipt requested,
directed to the Grantor at the address indicated in Lender’s records; and
service so made shall be complete five (5) days after the same has been
deposited in the U.S. mails as aforesaid.

[Remainder of page intentionally left blank; signature page follows]








-12-




IN WITNESS WHEREOF, Grantor has executed this Agreement or has caused the same
to be executed by Grantor’s duly authorized representative as of the date first
above written.




GRANTOR:




ARI NETWORK SERVICES, INC., a Wisconsin
corporation




By:  /s/ Roy W. Olivier                                

Name:  Roy W. Olivier                                

Title:    President & CEO                             





ACKNOWLEDGEMENT




The undersigned hereby (a) acknowledges receipt of a copy of the foregoing
Membership Interests Security Agreement, (b) waives any rights or requirement at
any time hereafter to receive a copy of such Membership Interests Security
Agreement in connection with the registration of any Pledged Collateral (as
defined therein) in the name of Fifth Third Bank or its nominee or the exercise
of voting rights by Fifth Third Bank, (c) agrees that the membership and
ownership interests described in the foregoing Membership Interests Security
Agreement will not be classified as “securities” under Article 8 of the Code,
and (d) agrees promptly to note on its books and records the transfer of the
security interest in the membership and ownership interests of the undersigned
as provided in such Membership Interests Security Agreement, including the
following legend:

PURSUANT TO THAT CERTAIN MEMBERSHIP INTERESTS SECURITY AGREEMENT DATED AS OF
JULY 27, 2011 (AS AMENDED, RESTATED, MODIFIED OR SUPPLEMENTED AND IN EFFECT FROM
TIME TO TIME), ARI EUROPE B.V. HAS UNDER THE CIRCUMSTANCES SPECIFIED IN SUCH
MEMBERSHIP INTERESTS SECURITY AGREEMENT EMPOWERED FIFTH THIRD BANK TO VOTE THE
MEMBERSHIP AND OWNERSHIP INTERESTS AND EXERCISE ANY OTHER RIGHTS WITH RESPECT TO
THE MEMBERSHIP AND OWNERSHIP INTERESTS OWNED BY GRANTOR PURSUANT TO SUCH
MEMBERSHIP INTERESTS SECURITY AGREEMENT WITHOUT FURTHER CONSENT BY ISSUER.




Dated: as of July 27, 2011

ARI EUROPE B.V.




By:      Roy W. Olivier                                

Name: Roy W. Olivier                                

Title:   President & CEO                             











-14-


